PER CURIAM.
Alamo Rent-A-Car, Inc., petitions for a writ of certiorari with respect to the juvenile court records of the minor decedent. We conclude that the subject records should be treated consistently with the related set of records pertaining to the minor decedent driver, already released by order of court. See Claro v. Alamo Rent-A-Car, Inc., 596 So.2d 1070 (Fla. 3d DCA 1992). The order under review is quashed and the cause remanded with directions to disclose the records pertaining to the minor decedent, tendered to the court under seal. See § 39.045(5), Fla.Stat. (1991); Fla. R.Civ.P. 1.280(b)(1). This ruling is for discovery purposes only and intimates no view as to the admissibility of any document at trial.